Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of June 23, 2021 has been received and entered.  With the amendment to the claims, claims 1-15, including new claims 14-15, are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, has that “a shape and dimension of the opening at a terminal end of the nozzle tip section and a shape and dimension of the passage of the nozzle tip section are constant along a gas flow direction of the passage” which is confusing as worded – (1) does this mean that the opening has the same shape and dimension as the passage, or This rejection also applies to claim 10 and claim 11.
Claim  11, lines 4-5 now has “a nozzle tip section at a terminal end of the nozzle tip section” which is confusing as to how the nozzle tip section is at the end of itself.  Does applicant intend to mean “a nozzle tip section at a terminal end of the nozzle main body”?  For the purpose of examination, it is understood that this would meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, line 11, “the opening at a terminal end of the nozzle tip section “ lacks antecedent basis.  Note the confusion at lines 4-5 above, did applicant intended to provide basis for the opening there?
The dependent claims do not cure the defects of the claim from which they depend and are therefore also rejected.


Claim Interpretation
As to Claim 10, line 1, “a film forming system” is claimed, however, even though film forming system on its own can raise 35 USC 112(f) issues, since claim 10 further provides details of what is required by the film forming system, it is understood that the listed features (at line 2) are those required by the film forming system of claim 10.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blatt (US 7137579).
Claim 15: Blatt teaches a spray nozzle which sprays a film material (particles) together with a carrier gas onto a base material so as to form a film of the base material .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blatt (US 7137579).
Claim 1: Blatt teaches a spray nozzle which sprays a film material (particles) together with a carrier gas onto a base material so as to form a film of the base material (note figure 1, 25C, 25D, column 3, line 1 though column 4, line 20, column 6,lines 25-35, column 7, lines 1-65, and note column 18, lines 1-50, even with gravity flow, at least some gas also expected in the conduit from air from the open end 220 and gas used for filling, column 20, lines 20-60, note example of discharge with air/particles (so can be 
Furthermore, as to the passage and opening at the terminal end of the nozzle tip section having constant shape and dimension (not including the use of the path changing section, note the 35 USC 112 rejection above), (A) for 35 USC 102 rejection, as shown in figure 6, for example, the nozzle tip portion can be the open section of 140/112 after last element 132, where a single outside diameter is shown and in figure 8 what appears to be a single inside diameter is shown for this section and its terminal end opening 116.  Therefore it is understood that the same constant shape and dimension as claimed is shown.  (B) For 35 USC 103 rejection as shown in figure 6, for example, the nozzle tip portion can be the open section of 140/112 after last element 132, where a single outside diameter is shown and in figure 8 what appears to be a single inside diameter is shown for this section and its terminal end opening 116.  Therefore it is 
Claim 3: as to the path changing section (fingers) being attachable and detachable from the from the nozzle tip section, this would have been indicated by Blatt, where the fingers 142, 144 can be adjustably disposed inwardly or outwardly from the hollow interior, indicating that the bolts of the fingers can be moved in (attached)/removed from the nozzle tip section (column 15, line 40 through column 16, line 25), or at the least for 35 USC 103, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blatt to have the bolts/fingers/path changing section be attachable and detachable so that the location and amount of diffusing can be controlled and also to allow replacement when needed, also noting, the parts would be at least attached for use and noting MPEP 2144.04(V)(C), making parts separable can be considered obvious, noting In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 4: In Blatt, the path changing section/finger/bolt 142, 144 can be rod shaped as shown and intersect the passage (figures 7-8).
Claim 5: As to the placement of the path changing section/finger/bolt 142, 144 to be perpendicular to the gas flow direction of the passage, this is shown by Blatt (figures 5-8).  As to passing through the center of the cross sectional of the passage as claimed, either this is shown (note figures 7, 8, the top bolts, for example) or it would have at least have been obvious to one of ordinary skill in the art before the effective filing date 
Claim 6: As to the placement of the path changing section/finger/bolt 142, 144 to be perpendicular to the gas flow direction of the passage, this is shown by Blatt (figures 5-8).  As to two path changing sections, such that a center of the cross section of the passage is between the two sections, either this can be the case as shown in figures 7, 8 where the two horizontal bolts are shown extending in, but allowing a center of the cross section to be between the two bolts, or it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blatt to provide this, noting the suggestion to optimize the inward amount of extension of the bolt (note column 15, line 40 through column 16, line 25), and such optimization would provide this, and as well, diffusion with grid forms is also shown, where the placement of bolts to achieve this would give the different sections with the center between (note figures 10-11, column 16, lines 26-50).
Claim 7: the cross section of the path changing section as claimed would be such as to allow the film material (particles) to be delivered to the base material since the purpose is for applying and the path of the film material would be changed since areas where flow can occur are removed (note figures 25C, 25D, note column 3,lines 15-20).
Claim 8: The cross section of the path changing section/finger/bolt as claimed would be in the shape of a circle as shown, noting the bolts shown of figures 7, 8.
Claim 11: When using the apparatus of claim 1, all the features of claim 11 would  be provided, including spraying the film material/particles with a carrier gas (blowing gas, for example, or the gas in the holder when using gravity flow) to form a film of a 
Claim 13: the nozzle tip section would have a constant diameter since constant shape and dimension and would have the path changing section disposed therein as discussed for claim 1 above, and the outside is also shown with a constant diameter (note figures 5, 6).
Claim 14: Blatt also describes how one can want to prevent back up (or back flow) of material by using a vent  to the outside (column 11, lines 45-65), and also notes providing vents with openings 126 in conduit housing 112 to allow airflow exit from the interior 118 (column 14, lines 40-65).  Therefore, it would either be understood that with the arbitrary distinction between nozzle main body and nozzle tip section, the nozzle tip section could be between the middle 132 on figure 6 and the end 116, and the main body between 114 and the middle 132, and therefore the vents 126 in the second section shown where 110 is on figure 6 would have openings that act as vents that would be in the nozzle tip section (note figures 6, 9) and would act to prevent back flow as vents, or at the least it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blatt to provide openings in the nozzle tip section to act as vents and prevent backflow/backward flow as Blatt indicates that there can be backflow and also notes providing vents in the nozzle system, and thus providing a vent in the nozzle tip would be suggested to be useful.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blatt (US 7137579).
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), and the separate parts would need to be attachable to make the combined nozzle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blatt as applied to claims 1, 3-8, 11, 13 and 14 above, and further in view of Yasui et al (US 7866578).
Claim 9: As to using a triangular shape to provide the phase changing section as claimed, Blatt describes using bolts that would have a circular shape as shown (figures 7-8).
Yasui teaches a spray nozzle which sprays a film material, together with carrier gas, onto a base material so as to form a film on the base material (substrate) (figures 1, 2, 4, 6, note nozzles 30/40/50, and column 5, lines 15-45, column 1, lines 15-20).  The spray nozzle has a nozzle main body having at least one opening to receive a gas and a film forming material (the particles) giving a gas and material entrance (note figures 1, 2, 4, 6 the lower end section with the slanting lines “/” and the openings at supply ports 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blatt to provide that that the path .

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 2010/0136242, hereinafter Kay ‘242) in view of  Heinrich et al (US 7143967, hereinafter Heinrich ‘967), Xue et al (US 2016/0024633) and Blatt (US 7137579).
Claims 1, 4-6: Kay ‘242 teaches a spray nozzle that  would spray film material (powder) together with carrier gas onto a base material so as to form a film on the base material (0028, 0001, 0016, 0017, figures 1, 2, noting the spray described for cold spray).  The nozzle can include a nozzle main body (such as converging section 12, for example, figure 2, 0017), and a nozzle tip section connected to a tip of the nozzle main body 12 (diverging section 14 of nozzle 6, figure 2 and 0017)).  The nozzle main body would have at least one gas entrance opening to receive gas and film forming material giving a gas and material entrance (figures 1, 2, note gas and film forming particles going into area 18 of the gun body and passing into main body 12 (note 0016, 0017).  The nozzle main body and nozzle tip section would have a common passage formed therein, noting the passage through the nozzle 6 of the tip section (figure 2, 0017, areas 12 and 13). The nozzle tip section has an opening at a terminal end of the nozzle tip section (figure 2, note end of nozzle 6).
(A) As to the nozzle tip section having a constant shape and dimensions in the passage in the nozzle tip section and opening at the terminal end,  Kay ‘242 shows the 
(B) As to providing at least two openings passing through a side wall of the nozzle tip section/passage where a path changing section is inserted into at least one opening and protrudes into the passage and changes shape of the passage (claim 1) and rod shaped path changing sections provided so as to intersect the passage (claim 4), and (1) passes through a center of a cross section of the passage of the carrier gas along a plane perpendicular to a direction of the passage and is perpendicular to the direction of the passage (claim 5) or (2) a plurality of path changing sections is provided where each of the path changing sections is provided so as to extend so that a center of a cross section of the passage of the carrier gas which cross section is taken along a plane perpendicular to a direction of the passage is interposed between the plurality of path changing sections and is perpendicular in the direction of the passage (claim 6): 

Additionally, Blatt describes how in a nozzle, path changing sections/fingers/bolts can be inserted into an exterior surface of a side wall of the nozzle where there are at least two openings in the nozzle/passage in the nozzle, and protrude into the passage and change the shape of the passage by the insertion into the passage and where the amount of protrusion can be adjusted for the specific  effect desired, and where the nozzle can have gas and particles passing through (note figures 5-8, column 15, line 40 through column 16, line 25, column 14, lines 1-15, where fingers/path changing sections 142 and 144 would be inserted into the openings as exteriorly threaded into the wall, and protrude into the passage and change a shape of the passage, where as shown the form would be a bold or rod shape/circular cross section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Heinrich ‘967 to further provide using rod (bolt) forms in the nozzle 6, so in the nozzle tip section that are inside the nozzle and intersect the passage (as in claim 4), to provide path changing sections to allow adjustment of the pattern of spraying as suggested by Xue, since Kay ‘242 indicates using a nozzle for cold spraying, where Heinrich would indicate how the nozzle tip section for cold spray would acceptably be of constant shape/dimensions to the outlet, absent any insertions, where Xue indicates that changing the cross section of a cold spray nozzle will affect the resulting coating pattern allowing a changing coating 
Claim 2: Kay ‘242 provides that section 5 with 6 is attachable to and detachable from body 3  for example, (figure 2, 0017, 0018, 0020, note modular assembly, and attachment with nuts and bolts, and reference to easy and quick disassembly with nuts and bolts, so understood attachable and detachable, and also note 0034 indicating nozzle holder detachable).  It further would have been obvious to one of ordinary skill in the art to similarly make to connection between the part with 12 (main body) and the part with 14 (nozzle tip) attachable and detachable for the same reason, allowing easy replacement and repair, for example. And also note MPEP 2144.04(V)(C), making parts separable can be considered obvious, noting In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 3: As to making at least one path changing section attachable to and detachable from the nozzle tip section, is would be suggested by the combination of Kay ‘242 in view of Heinrich ‘967, Xuen ad Blatt where Xue would suggest how different path changing section shapes can be used to provide a desired pattern of coating, and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 7: Using  Kay ‘242 in view of Heinrich ‘967, Xue and Blatt would be suggested as discussed for claims 1 and 4-6 above, and this would provide using the rods as discussed for claims 1 and 4-6 above, the flow would also have to change to flow around the rods, and thus the cross section along a direction of the passage would be a shape to allow the path to be changed, and would also allow the film material delivered on the base, since coating would be applied.
Claim 8: when providing the bolt/rod shape as indicated by Blatt as discussed for claims 1 and 4-6 above, the cross sectional shape as claimed would be a circle.
Claim 9: As to providing the triangular shape claimed, as discussed for claims 1 and 4-6 above, Blatt would describe a circle bolt shape as for claim 8 above. However, as discussed for Xue the overall cross section shape would be controlled to provide the desired shape of spraying, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Heinrich ‘967, Xue and Blatt to optimize the specific shape to use for the path flow section to give a desirable cross section for the specific coating provided and such optimization would give the shape claimed.  Furthermore, note MPEP 2144.04(IV)(B), the shape  used can be a simple matter of design choice, noting In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed 
Claim 10: Kay ‘242 would provide a film forming device comprising a spray nozzle (note figures 1, 2), where the system can be a cold spray device with a supply of high pressure gas (which would have therefore a source, and also pipes that act as a tank or holder, so a carrier gas tank), a heater, feeder (note elements 28, 26 and 17), controller, and a base material device holder (note jig) where the cold spray device connects to the spray nozzle (note figures 1, 2, 0016, 0017, 0022, 0028), and a spray nozzle as claimed would be provided by the combination of Kay ‘242 in view of Heinrich ‘967, Xue and Blatt as discussed for claim 1 above.
Claim 11: Kay ‘242 would provide using the spray nozzle in a film forming method, including spraying the film material together with the carrier gas through the spray nozzle so as to form a film (coating) on the base material (substrate) (0028, 0016-0017), and the spray nozzle as claimed would be provided by the combination of Kay ‘242 in view of Heinrich ‘967, Xue and Blatt as discussed for claim 1 above.
Claim 12: the cold spray method of Kay ‘242 in view of Heinrich ‘967, Xue and Blatt can be considered as thermal spraying to the extent claimed, because the disclosure as filed appears to indicate cold spraying as a form of thermal spraying (note the specification as filed at 0015, where cold spraying and then “other thermal spray methods” referred to, apparently indicating cold spraying as a first thermal spray method).

Claim 14: as to preventing backwards flow, Blatt also describes how one can want to prevent back up (or back flow) of material by using a vent  to the outside (column 11, lines 45-65), and also notes providing vents with openings 126 in conduit housing 112 to allow airflow exit from the interior 118 (column 14, lines 40-65).  Therefore, it would either be understood that with the arbitrary distinction between nozzle main body and nozzle tip section, the nozzle tip section could be between the middle 132 on figure 6 and the end 116, and the main body between 114 and the middle 132, and therefore the vents 126 in the second section shown where 110 is on figure 6 would have openings that act as vents that would be in the nozzle tip section (note figures 6, 9) and would act to prevent back flow as vents, or at the least it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Heinrich ‘967, Xue and Blatt to provide openings in the nozzle tip section to act as vents and prevent backflow/backward flow as Blatt indicates that there can be backflow and also notes providing vents in the nozzle system, and thus providing a vent in the nozzle tip would be suggested to be useful, and thus it would be suggested to provide at least one of the openings as a vent as claimed to reduce backwards flow in the system of Kay ‘242 in view of Heinrich ‘967, Xue and Blatt.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 2010/0136242, hereinafter Kay ‘242) in view of Xue et al (US 2016/0024633) and Blatt (US 7137579).

As to providing at least two openings passing through a side wall of the nozzle tip section/passage where a path changing section is inserted into at least two openings and protrudes into the passage and changes shape of the passage and at least two path changing sections/openings are provided longitudinally in the axis of the gas flow direction,
Xue further describes cold spraying  using a nozzle that would spray coating onto a facing substrate using carrier gas and powder entrained in the gas (figure 1, 0074).   It is further described how the cross sectional shape of the nozzle affects the quality of the coating, and describes using shapes narrower in a middle section than on edge sections (figure 6  and 0108-0110, which can be in the outlet, nozzle tip section).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Heinrich ‘967 to further provide using rod (bolt) forms in the nozzle 6, so in the nozzle tip section that are inside the nozzle and intersect the passage, to provide path changing sections to allow adjustment of the pattern of spraying, including providing at least 2 openings in a longitudinal direction of the gas flow and providing path changing sections in these openings as suggested by Xue, since Kay ‘242 indicates using a nozzle for cold spraying, where Xue indicates that changing the cross section of a cold spray nozzle will affect the resulting coating pattern allowing a changing coating pattern by changing the cross section, and Blatt further indicates how an inside shape of a nozzle can be affected by insertion of path changing sections of bolts/rods at multiple locations through openings in the nozzle section/passage, including in the longitudinal direction as claimed, where .

Claims 1, 3-9, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al (US 7866578) in view of Nysted (US 4330086).
Claim 1: Yasui teaches a spray nozzle which sprays a film material, together with carrier gas, onto a base material so as to form a film on the base material (substrate) (figures 1, 2, 4, 6, note nozzles 30/40/50, and column 5, lines 15-45, column 1, lines 15-20).  The spray nozzle has a nozzle main body having at least one gas entrance opening to receive a gas and a film forming material (the particles) giving a gas and material entrance (note figures 1, 2, 4, 6 the lower end section with the slanting lines “/” and the openings at supply ports 32/42/52 to receive the aerosol of particles/carrier gas (column 5, lines 20-30 and 45-55)).  The spray nozzle further has a nozzle tip section connected to a tip of the nozzle main body, the nozzle main body and the nozzle tip section having a common passage formed therein (note figures 2, 4, 6, where the nozzle tip section can be in the upper end section of the nozzle with the slanting lines “\” which would be shown contacting/connected to the main body section and with both having a passage formed therein, and where since the definition of what is the nozzle tip section is an arbitrary part of the nozzle connected to the main nozzle body, the nozzle tip section could be as in figure 4, from the line where the slant changes to line where VA 
Yasui does not specifically provide that the there are two or more openings passing through an exterior surface of a side wall of the nozzle tip section through which the path changing section 45/55 and also 46 is inserted to protrude into the passage.  However, as noted above the path changing sections 45/55 can be cylinder rods and show in figures 5B and 7 as extending across the passageway. Nysted describes how a cylinder rod/impingement pin can be provided in a spray nozzle to extend across the flow passageway of the nozzle by drilling a hole through a wall of the nozzle body  and into the opposing wall and sliding the rod/pin into position (so inserting to protrude into the passage) and then soldering in position (figures 2, 3 and column 4, lines 1-10, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui to provide positioning of the rod 45/55 (path changing section), for example, by drilling a hole through the wall of the nozzle tip section where the rod is to be positioned giving an opening passing through the wall, and then inserting the rod into the opening of the nozzle tip section and protruding the rod into the passage as suggested by Nysted with an expectation of providing a predictably acceptable positioning, since Yasui would position rod 45/55 in the passageway, and Nysted would show that drilling a hole through the wall of the nozzle section where the rod is to be positioned giving an opening passing through the wall, and then inserting the rod into the opening of the nozzle section and protruding the rod into the passage where desired would be a conventional way of providing similar such rods into a passageway of a nozzle. Furthermore, it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui in view of Nysted to provide the desired shapes of 46 as rods in this shape and provide holes in the exterior surface of the side wall/passage and insert them as suggested for rods 45/55 with an expectation of providing a further predictably acceptable placement of path changing section shapes in a nozzle passageway, as Nysted would show, as discussed above, how to provide protruding rod shapes into a nozzle passageway, and such rods would be perpendicular to the gas flow direction of the passage.  As a result, there would be at least two openings passing through the exterior surface of a side wall of the nozzle tip section, with at least two path changing sections inserted in the openings as claimed in claim 1.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")
Claim 4:  As discussed for claim 1 above, as described by Yasui, the path changing section would be rod shaped (rod 45/55, and 46 can also be considered rod shaped) and provided so as to intersect the passage (note figures 4, 5B, 6, 7).
Claim 5: the rod 45/55 (path changing section) in Yasui would be provided to extend through a center of a cross section of the passage which cross section is taken along a plane perpendicular to a gas flow direction of the passage and is perpendicular to the gas flow direction of the passage (note figures 4, 5B, 6, 7), and so at least one rod would be provided to meet these requirements.
Claim 6: as to a plurality of path changing sections (rods 45/55 and 46), and a center of a cross section of the passage which cross section is taken along a plane perpendicular to a gas flow direction of the passage is interposed between the rods, as discussed for claim 1 above, when using the further path changing sections as rods 46, 
Claim 7: As to the shape along a gas flow direction being one that allows the path of the film material to be changed so that the film material is delivered onto the base material, Yasui as discussed above would provide the film material delivered onto the base material, and the path of the film material is changed by the rods 45/55 (note as shown in figure 4, 6, for example), so the film path would be changed and still delivered to the base material, and the shape (such as cylinder rod) would allow this.
Claim 8: Yasui provides that the path changing section rod 45/55 (so at least one path changing section) can have a cross section taken along a gas flow direction of the passage in the shape of a circle (figures 4, 6).
	Claim 9: Yasui also indicates how path changing sections can have shapes such as a triangle in a cross section along a gas flow direction of the passage, with one side of the triangle parallel to a terminal end of the passage (figure 2, note block 35, and column 5, line 65 through column 6, line 20), and while figure 2 shows the triangle shape in the main body section of the nozzle, Yasui also indicates the other obstacle members (rods 45/55 which as in figures 2, 4 would be in the nozzle tip section) can also be triangular in shape (column 13, line 30-40) and note 46 in figure 4, and the discussion for figure 2 would suggest how the triangular shaped rod would predictably and acceptably be positioned, giving the features as claimed.
	Claim 11: as discussed for claim 1 above, Yasui in view of Nysted would have all the apparatus features claimed, and Yasui would indicate using the nozzle in a film 
	Claim 13: In Yasui, the nozzle tip section length as discussed for claim 1 above can have a constant diameter, and path changing sections (note rod 45, and also sections 46) can be disposed in that area (figure 2). 
Claim 15: Yasui teaches a spray nozzle which sprays a film material, together with carrier gas, onto a base material so as to form a film on the base material (substrate) (figures 1, 2, 4, 6, note nozzles 30/40/50, and column 5, lines 15-45, column 1, lines 15-20).  The spray nozzle has a nozzle main body having at least one gas entrance opening to receive a gas and a film forming material (the particles) giving a gas and material entrance (note figures 1, 2, 4, 6 the lower end section with the slanting lines “/” and the openings at supply ports 32/42/52 to receive the aerosol of particles/carrier gas (column 5, lines 20-30 and 45-55).  The spray nozzle further has a nozzle tip section connected to a tip of the nozzle main body, the nozzle main body and the nozzle tip section having a common passage formed therein (note figures 2, 4, 6, where the nozzle tip section can be in the upper end section of the nozzle with the slanting lines “\” which would be shown contacting/connected to the main body section and with both having a passage formed therein, and the nozzle tip section would have an opening at a terminal end of the nozzle tip section).  Yasui further provides that there can be a path changing section in the nozzle tip section that is in the form of a cylinder rod for example, that protrudes into the passage in the nozzle tip section and changes a shape of the passage (note figures 4, 5B, 6 and 7, block/cylinder 45 or 55, see column 9, lines 50-55, column 10, lines 1-10, column 11, lines 40-50, column 12, lines 1-10), where these rods change 
Yasui does not specifically provide that the there are two or more openings passing through an exterior surface of a side wall of the nozzle tip section through which the path changing section 45/55 and also 46 is inserted to protrude into the passage.  However, as noted above the path changing sections 45/55 can be cylinder rods and show in figures 5B and 7 as extending across the passageway. Nysted describes how a cylinder rod/impingement pin can be provided in a spray nozzle to extend across the flow passageway of the nozzle by drilling a hole through a wall of the nozzle body  and into the opposing wall and sliding the rod/pin into position (so inserting to protrude into the passage) and then soldering in position (figures 2, 3 and column 4, lines 1-10, column 3, lines 1-20), where the rod/pin will change flow in the nozzle passageway (figure 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui to provide positioning of the rod 45/55 (path changing section), for example, by drilling a hole through the wall of the nozzle tip section where the rod is to be positioned giving an opening passing through the wall, and then inserting the rod into the opening of the nozzle tip section and protruding the rod into the passage as suggested by Nysted with an expectation of providing a predictably acceptable positioning, since Yasui would position rod 45/55 in the passageway, and Nysted would show that drilling a hole through the wall of the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Nysted as applied to claims 1, 3-9, 11 and 13 above, and further in view of Kay et al (US 2010/0136242, hereinafter Kay ‘242).

Kim shows a spray nozzle system that can spray gas and particles, where nozzle parts, including what can be considered a main or first nozzle body (shown as front housing 3) is shown connected to and before a nozzle tip section(nozzle 6) (note figure 2, 0016-0017), where Kay ‘242 provides that the nozzle tip section 5 with 6 is attachable to and detachable from the nozzle main body 3 (figure 2, 0017, 0018, 0020, note modular assembly, and attachment with nuts and bolts, and reference to easy and quick disassembly with nuts and bolts, and taught allowing cleaning, so understood attachable and detachable, and also note 0034 indicating nozzle holder detachable).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui in view of Nysted to have the nozzle main body and nozzle tip section be attachable and detachable from one another as described by Kay ‘242 to allow cleaning since Yasui shows separate components and Kay ‘242 shows similar components as being attachable and detachable allowing cleaning, for example.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Nysted as applied to claims 1, 3-9, 11 and 13 above, and further in view of Japan 2003-293159 (hereinafter ‘159).
Claim 10: As discussed for claim 1 above, Yasui in view of Nysted provides the nozzle main body as claimed, the nozzle tip section, including openings, and connection 
As to providing a heater, Yasui notes a similar spraying system (for aerosol spraying) being provided by Japan 2003-293159 (‘159) (column 1, lines 30-45).  ‘159 describes that for a similar aerosol spraying system, with particles and gas feed to a nozzle sprayer, it is also known to provide a heater for the particles/gas to help prevent agglomeration of particles (figures 3, 4, 0010, 0011, 0019, 0021).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui in view of Nysted to further provide a heater for the particles/gas as suggested by ‘159 to help prevent agglomeration of particles, since Yasui is spraying an aerosol of particles/gas and ‘159 indicates further providing a heater for particles/gas in such as system to help prevent agglomeration of particles.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Nysted as applied to claims 1, 3-9, 11 and 13 above, and further in view of Heinrich et al (US 6972138).
Claim 12: As to thermal spraying the film, Yasui is spraying particle and gas mixture, and the process with the path changing section (rods) helps break up aggregated particles to form a uniform and thin film (abstract), Heinrich teaches that in thermal spraying it is also known to spray a particle/gas mixture through a nozzle 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui in view of Nysted to further use the path changing sections as described in thermal spraying to also prevent particles in this process from being applied in an aggregated form as suggested by Heinrich since Yasui indicates the desire to break up aggregated particles in a particle and gas flow through a nozzle, and Heinrich indicates thermal spraying would also have such passage.

Kay et al (US 2001/0042508, hereinafter Kay ‘508) also teaches a cold spray system with a path adjusting nozzle in a nozzle tip section (abstract, figure 2). Ahn (US 5188923) notes how films of particles can be discontinuous (column 14, lines 23-40, column 16, lines 20-25, figure 1, for example).

Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered. 
(A) Note the changes to the rejections above, due to the new amendments to the claims, where a new set of references using the new reference to Blatt have been provided, including with Blatt as the primary reference, and with Kay ‘242 as the primary reference.
(B) As to the rejections using Yasui in view of Nysted, the rejection has been adjusted, noting the amendments to the claims.  Applicant argues that there would be no opening in Nysted because after the pin provided, the aperture would be filed with 
The Examiner notes these arguments, however, the rejection is maintained.  As to there being no opening in Nysted, the Examiner disagrees.  At the least, there has to initially be an opening through which the pin/rod is inserted.  For claim 1, for example, there is no requirement that the opening be maintained open.  Furthermore, for claim 3, it was discussed why it would have been obvious to make the rod/pin detachable, and thus having the opening openable again to allow replacement pins.  As to the nozzle tip section of Yasui changing shape, as discussed for claim 1 as now worded, the nozzle tip section as claimed can be a section selected from the nozzle of Yasui that is from the tip of the main body and does not necessarily go to the end of the nozzle where particles exit, and thus can be selected as a section giving constant shape/dimensions/diameter to the extent claimed. Note figure 4 where path changing sections can be provided in a constant shape/dimension/diameter area.  The Examiner has discussed this issue in the Interview Summary form of June 15, 2021 as well.
As to the rejection of claim 12 using Heinrich US 6,972,138 (mislabeled on the previous rejection as 6792138) being improper because the patent number was mislabeled, the Examiner disagrees.  This was a clear typographical error first made in the Office Action of June 10, 2020 (paragraph 17), where the attached PTO-892 to this June 10, 2020 Office Action clearly labeled the reference to Heinrich and showed the patent number 6,972,138, and from the documents cited would clearly indicate what typographical error occurred (as this was the only Heinrich reference cited by the Examiner up until the present Office Action, and no 6,792,138 patent was cited, 
	(C) As to the rejections using Kay ‘242 in view of Xue, Corbeil and Schoeps, these rejections have been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718